Case 2:20-cv-04526-SVW-AFM Document 35 Filed 02/23/21 Page 1 of 1 Page ID #:399




   1
                                                                               JS-6
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  10
  11 TYLER COVINGTON                            CASE NO.:
                                                2:20-cv-04526-SVW-AFM
  12               Plaintiff,
  13 v.                                         ORDER ON
                                                STIPULATION TO DISMISS
  14 TARGET CORPORATION, a                      ENTIRE ACTION WITH
     business entity; and DOES 1 through        PREJUDICE
  15 100, inclusive,
  16               Defendants.                  Action Filed: May 22, 2020
  17                                            State Complaint Filed: February 11,
                                                2020
  18                                            Trial: April 20, 2021, 9:00 a.m.

  19
  20         On February 17, 2021, the parties jointly submitted a Stipulation of
  21 Dismissal, dismissing this entire action and claims herein, with prejudice, to the
  22 Court. Accordingly, this action and all claims herein are dismissed with
  23 prejudice, and the parties will bear their own respective attorneys’ fees and costs.
  24         All previously set dates are vacated and off-calendar.
  25         IT IS SO ORDERED.
  26
  27   Dated: February 23, 2021
                                              STEPHEN V. WILSON
  28
                                              UNITED STATES DISTRICT JUDGE
                                                1
               [PROPOSED] ORDER ON STIPULATION TO DISMISS ENTIRE ACTION
